Title: To James Madison from John J. Murray, 26 August 1803 (Abstract)
From: Murray, John J.
To: Madison, James


26 August 1803, Glasgow. Has just returned from a visit to Monroe in London. Will answer JM’s 9 Apr. circular soon. While at London met Robert Elliot, a “Scotchman,” who offered to take letters with him to Charleston in the ship Washington. Inquired about the owners of the ship and found them to be Blacklock, Simpson, and Davidson, the last two London merchants. Then asked Elliot about the owner of the Isabella, also destined for Charleston. He replied that the owner was Hamilton, a former merchant of Charleston now residing in London. “Altho’ Mr. Elliot spoke with certainty of the names of the owners of the Ships Washington & Isabella &, of their connexions in London yet I believe he had no Idea of my making an official communication thereof.” Submits to JM “the propriety of having these Ships … seized” and Elliot’s “evidence respecting them taken on the Spot—surely if he adheres to what he voluntarily communicated to me these Vessels will be forfeited to the United States.” Has not written “our Consul at London on the Subject but if he is vigilant I have no doubt that he will be able to confirm what Elliot told me—at all events with respect to the residence of Hamilton in London.”
  

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 3 pp.; docketed by Wagner as received 28 Oct.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

